                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

GEORGE C.L. ROWAN, #A0221576, )             CIV. NO. 1:19-cv-00040 LEK-KJM
                                )
          Plaintiff,            )           ORDER DISMISSING COMPLAINT
                                )           WITH LEAVE TO AMEND
          vs.                   )
                                )
STATE OF HAWAII DEP’T OF        )
PUBLIC SAFETY O.C.C.C., JAMES )
O’SULIVAN, COURTNEY RN,         )
                                )
          Defendants.           )
_______________________________ )

      Before the court is pro se Plaintiff George C.L. Rowan’s prisoner civil rights

Complaint. Rowan alleges claims against the Oahu Community Correctional

Center (OCCC), and its Nurses James O’Sullivan and Courtney Tanigawa

(collectively, Defendants). Rowan alleges Defendants violated his constitutional

right to adequate medical care between October 5 and 11, 2018, while he was

incarcerated at OCCC. For the following reasons, Rowan’s Complaint is

DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a), for failure to state

a colorable claim for relief. Rowan is granted leave to amend his pleadings, on or

before April 1, 2019.
                           I. STATUTORY SCREENING

      The court must conduct a pre-Answer screening of all prisoners’ pleadings

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a). Claims or complaints that are

frivolous, malicious, fail to state a claim for relief, or seek damages from

defendants who are immune from suit must be dismissed. See Lopez v. Smith, 203

F.3d 1122, 1126-27 (9th Cir. 2000) (en banc); Rhodes v. Robinson, 621 F.3d 1002,

1004 (9th Cir. 2010).

      Screening under §§ 1915(e)(2) and 1915A(a) involves the same standard of

review as that under Federal Rule of Civil Procedure 12(b)(6). See Watison v.

Carter, 668 F.3d 1108, 1112 (9th Cir. 2012); Wilhelm v. Rotman, 680 F.3d 1113,

1121 (9th Cir. 2012). Under Rule 12(b)(6), a complaint must “contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

omitted). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. The “mere possibility of

misconduct” or an “unadorned, the defendant-unlawfully-harmed me accusation”

falls short of meeting this plausibility standard. Id. at 678-79; see also Moss v.

U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).




                                            2
       Pro se litigants’ pleadings must be liberally construed and all doubts should

be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

(citations omitted). The court must grant leave to amend if it appears the plaintiff

can correct the defects in the complaint, Lopez, 203 F.3d at 1130, but if a claim or

complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                   II. BACKGROUND1

       Rowan says that he was examined at The Queen’s Medical Center (QMC)

on October 3, 2018, and had no signs of infection. He entered OCCC on October

5, 2018, where he states that he received an intake medical exam “for a few

thing[s] I came in with,” although he does not detail what these “things” were.

Compl., ECF No. 1, PageID #6. Defendants O’Sullivan and Tanigawa noted an

injury on Rowan’s medical intake report and referred him for x-rays for

osteomyelitis. He repeats that he showed “no signs of infection” at that time,

although osteomyelitis is generally defined as “an infection of the bone,” that can

spread from an infection in another part of the body, from an open fracture, or from

surgery. https://www.webmd.com/diabetes/osteomyeltis.



       1
        Rowan’s facts are accepted as true and construed in the light most favorable to him.
Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).

                                               3
      Rowan says, “all these times while being exam[i]ned by medical staff from

10-5-2018 to 10-8-2018 my left big toe was badly treated by medical staff and

started becoming infected by i[m]proper procedures and assessment.” Compl.,

ECF No. 1, PageID #6. On October 11, 2018, he says that, “to prove to staff that

my left big toe was infected, I had to self-inflicted myself to get attention.” Id. He

was taken to the QMC emergency room where x-rays determined that he had

osteomyelitis. A QMC surgeon informed Rowan that he required surgery; a few

days later his left, big toe was amputated.

      Rowan alleges O’Sullivan and Tanigawa denied him adequate medical care;

he seeks compensation for his pain and suffering.

                                 III. DISCUSSION

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

right secured by the Constitution or laws of the United States was violated, and

(2) that the alleged violation was committed by a person acting under the color of

state law. See West v. Atkins, 487 U.S. 42, 48 (1988). A plaintiff must also allege

that he suffered a specific injury as a result of a particular defendant’s conduct and

an affirmative link between the injury and the violation of his rights. See Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v. Goode, 423 U.S. 362,

371-72, 377 (1976).


                                          4
A.     Eleventh Amendment Immunity

       “The Eleventh Amendment bars suits for money damages in federal court

against a state, its agencies, and state officials acting in their official capacities.”

Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007). Further,

“prospective declaratory and injunctive relief” is available under § 1983 only “to

enjoin an alleged ongoing violation of federal law.” Oyama v. Univ. of Haw., 2013

WL 1767710, at *7 (D. Haw. Apr. 23, 2013) (quoting Wilbur v. Locke, 423 F.3d

1101, 1111 (9th Cir. 2005), abrogated on other grounds by Levin v. Commerce

Energy Inc., 560 U.S. 413 (2010) ); see also Will v. Mich. Dep’t of State Police,

491 U.S. 58, 70-71 (1989).

       Neither the Hawaii Department of Public Safety (DPS), a state agency, nor

OCCC, a jail, are “persons” within the meaning of § 1983 or subject to suit under

the Eleventh Amendment. See Will, 491 U.S. at 71. Further, Rowan does not

allege an ongoing violation of federal law. Rowan’s claims against DPS and

OCCC are DISMISSED with prejudice.

B.     Inadequate Medical Care

       It is unclear whether Rowan was a pretrial detainee or a convicted prisoner

when he entered OCCC on October 5, 2018. It is therefore uncertain whether his

claims arise under the Eighth or the Fourteenth Amendment. The court discusses


                                             5
each theory below in relation to Rowan’s claims.

      1.       Eighth Amendment

      If Rowan entered OCCC as a convicted prisoner, his claims arise under the

Eighth Amendment, which protects convicted prisoners from inhumane methods of

punishment and conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041,

1045 (9th Cir. 2006). The Eighth Amendment’s prohibition on cruel and unusual

punishment imposes on prison officials a duty to “take reasonable measures to

guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S. 825, 832

(1991) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). “[T]he

appropriate inquiry when an inmate alleges that prison officials failed to attend to

serious medical needs is whether the officials exhibited ‘deliberate indifference.’”

Hudson v. McMillian, 503 U.S. 1, 5 (1992) (citing Estelle v. Gamble, 429 U.S. 97,

104 (1976)).

       “‘[D]eliberate indifference’ is a stringent standard of fault, requiring proof

that a [state] actor disregarded a known or obvious consequence of his action.”

Connick v. Thompson, 563 U.S. 51, 61 (2011) (quoting Bd. of Cty. Comm’rs of

Bryan Cty., Okl. v. Brown, 520 U.S. 397, 410 (1997)). A plaintiff may show the

“defendant’s response to the need was deliberately indifferent . . . by showing (a) a

purposeful act or failure to respond to a prisoner’s pain or possible medical need


                                          6
and (b) harm caused by the indifference.” Jett v. Penner, 439 F.3d 1091, 1096 (9th

Cir. 2006) (citation omitted).

      O’Sullivan and Tanigawa examined Rowan on intake and referred him for x-

rays to determine whether he had osteomyelitis. He was examined by unidentified

OCCC medical staff periodically between October 5 and 8, and says that his big

toe “was being badly treated by medical staff and started becoming infected.”

Compl., ECF No. 1, PageID #6. On October 11, Rowan self-inflicted a wound on

his left, big toe to prove that his toe was infected, and he was immediately taken to

QMC. Once there, he was diagnosed with osteomyelitis and his toe was removed.

      These facts do not show that O’Sullivan or Tanigawa purposely denied

Rowan medical care for his injury or pain with deliberate, reckless indifference to

his medical needs. Rather, they examined him and recommended an x-ray for a

specific condition, osteomyelitis. Rowan does not allege that he did not receive the

x-ray O’Sullivan and Tanigawa ordered, that he was denied follow up treatment

after O’Sullivan’s and Tanigawa’s intake examination, or was denied medication

for his unidentified injury. Rather, he says that he was seen by medical staff over

the weekend who allegedly “badly treated” his toe. Id. These facts may show

medical malpractice by someone, negligence, or even gross negligence, but they do

not show that Defendants O’Sullivan or Tanigawa acted with subjective, deliberate


                                          7
indifference to his serious medical needs in violation of the Eighth Amendment.

To the extent Rowan alleges a claim for deliberate indifference under the Eighth

Amendment, it is DISMISSED with leave to amend.

      2.     Fourteenth Amendment

      If Rowan was a pretrial detainee when he entered OCCC, his claims arise

under the due process clause of the Fourteenth Amendment. Bell v. Wolfish, 441

U.S. 520, 545 (1979). The elements of a pretrial detainee’s medical care claims

under the Fourteenth Amendment are: “(i) the defendant made an intentional

decision with respect to the conditions under which the plaintiff was confined;

(ii) those conditions put the plaintiff at substantial risk of suffering serious harm;

(iii) the defendant did not take reasonable available measures to abate that risk,

even though a reasonable official in the circumstances would have appreciated the

high degree of risk involved ― making the consequences of the defendant’s

conduct obvious; and (iv) by not taking such measures, the defendant caused the

plaintiff’s injuries.” Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir.

2018) (citing Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016)

(en banc), cert. denied, 137 S. Ct. 831 (2017)).

      “With respect to the third element, the defendant’s conduct must be

objectively unreasonable, a test that will necessarily ‘turn[ ] on the facts and


                                           8
circumstances of each particular case.’” Castro, 833 F.3d at 1071 (quoting

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). The “‘mere lack of due

care by a state official’ does not deprive an individual of life, liberty, or property

under the Fourteenth Amendment.” Castro, 833 F.3d at 1071 (quotation omitted).

A plaintiff must “prove more than negligence but less than subjective intent ―

something akin to reckless disregard.” Id.

      Rowan alleges insufficient facts to state a claim for inadequate medical care

under the Fourteenth Amendment. O’Sullivan and Tanigawa examined Rowan on

intake after his release from QMC and referred him for x-rays to ascertain whether

he had an infection, that is, osteomyelitis. Rowan does not allege that he was never

scheduled for an x-ray appointment, never received an x-ray, or that O’Sullivan

had any further connection to his medical care after intake on October 5, 2018.

That is, he alleges no facts showing that they were or should have been objectively

aware that his toe was infected or getting worse than it was the day that they

examined him. He was seen by OCCC medical staff several times over the

October 5-8 weekend, but does not say that O’Sullivan or Tanigawa saw him.

Rowan does not explain what was happening with his toe during this time, what

type of attention he received or was denied, or whether he sought and was denied

additional medical attention on October 9 or 10. On October 11, Rowan purposely


                                           9
injured himself to call attention to his toe, but provides no further explanation of

this incident. He was immediately sent to the QMC emergency room.

      These facts do not plausibly show that O’Sullivan and Tanigawa made an

intentional decision regarding Rowan’s treatment, that put Rowan at a substantial

risk of serious harm, and that they failed to take objectively reasonable measures to

abate a high degree of risk to him that a reasonable medical official would have

appreciated, and that this decision caused the amputation of his toe. To the

contrary, they ordered x-rays to determine whether he had osteomyelitis and thus,

required urgent care. This presupposes that they expected that Rowan would

receive an x-ray and further care if needed. Nothing in the Complaint suggests that

O’Sullivan and Tanigawa acted with reckless disregard to Rowan’s need for

medical care. To the extent Rowan alleges this claim under the Fourteenth

Amendment, it is DISMISSED with leave granted to amend.

                             IV. LEAVE TO AMEND

      The Complaint is DISMISSED with leave to amend those claims dismissed

without prejudice. Rowan may file an amended complaint on or before April 1,

2019, that cures the noted deficiencies in his claims. Rowan may not expand his

claims beyond those already alleged or add new claims or Defendants, without an

explanation regarding how those new claims relate to the claims alleged in the


                                          10
original Complaint or how any new Defendants personally participated in his

claims.

      Rowan must comply with the Federal Rules of Civil Procedure and the Local

Rules for the District of Hawaii, particularly LR10.3, which requires an amended

complaint to be complete in itself without reference to any prior pleading. An

amended complaint must be short and plain, comply with Rule 8 of the Federal

Rules of Civil Procedure, and must be submitted on the court’s prisoner civil rights

form. An amended complaint will supersede the preceding complaint. See

Ramirez v. Cty. of San Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015);

LR99.7.10. Defendants not renamed and claims not realleged in an amended

complaint may be deemed voluntarily dismissed. See Lacey v. Maricopa Cty., 693

F.3d 896, 928 (9th Cir. 2012). If Rowan fails to timely file an amended complaint

that cures the deficiencies in his claims this action may be dismissed and that

dismissal may count as a “strike” under 28 U.S.C. § 1915(g).2




      2
       28 U.S.C. § 1915 (g) states:

      if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
      any facility, brought an action or appeal in a court of the United States that was
      dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
      upon which relief may be granted, unless the prisoner is under imminent danger
      of serious physical injury.


                                              11
                                             V. CONCLUSION

         (1) The Complaint is DISMISSED for failure to state a claim pursuant to 28

U.S.C. §§ 1915(e)(2) & 1915A(b)(1). Rowan’s claims against the Oahu

Community Correctional Center and Department of Public Safety are DISMISSED

with prejudice. All other claims are DISMISSED with leave granted to amend.

         (2) Rowan may file an amended pleading that cures the noted deficiencies

in his claims, if possible, on or before April 1, 2019.

         (3) The Clerk SHALL send Rowan a blank prisoner civil rights complaint

form so that he can comply with this Order if he elects to amend his Complaint.

         (4) If Rowan fails to timely amend his pleadings or cure the noted

deficiencies in his claims, this suit may be AUTOMATICALLY DISMISSED

without further notice and he may incur a strike under 28 U.S.C. § 1915(g).

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, February 14, 2019.


                                                       /s/ Leslie E. Kobayashi
                                                       Leslie E. Kobayashi
                                                       United States District Judge




Rowan v. State, No. 1:19-cv-00040 LEK-KJM; scrng ‘19 (dsm C lv amd. ftsc med. care 8A or 14A)




                                                          12
